 


 HR 609 ENR: To designate the Department of Veterans Affairs health care center in Center Township, Butler County, Pennsylvania, as the “Abie Abraham VA Clinic”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 609 
 
AN ACT 
To designate the Department of Veterans Affairs health care center in Center Township, Butler County, Pennsylvania, as the Abie Abraham VA Clinic. 
 
 
1.FindingsCongress finds the following: (1)Abie Abraham of Lyndora, Pennsylvania, was stationed during World War II with the 18th Infantry in New York; 3 years with the 14th Infantry in Panama; 15th Infantry, unassigned in China, while the U.S.S. Panay was sunk; 30th Infantry, Presidio, San Francisco; and the 31st Infantry, Manila, Philippines, for 9 years.  
(2)During World War II, Abraham fought, was captured, endured the Bataan Death March and as a prisoner of war for 31/2 years, was beaten, stabbed, shot, survived malaria and starvation to be rescued by the 6th Rangers.  (3)Abraham stayed behind at the request of General Douglas MacArthur for 21/2 more years disinterring the bodies of his fallen comrades from the Bataan Death March and the prison camps, helping to identify their bodies and see that they were properly laid to rest.  
(4)After his promotion in 1945, Abraham came back to the United States where he served as a recruiter and then also served 2 years in Germany until his retirement with 30 years of service as a Master Sergeant.  (5)Abraham received numerous medals for his service, including the Purple Heart, and had several documentaries on the Discovery Channel and History Channel.  
(6)Abraham wrote the books Ghost of Bataan Speaks in 1971 and Oh, God, Where Are You in 1977 to help the public better understand what our brave men endured at the hands of the Imperial Japanese Army as prisoners of war.  (7)Abraham was a life member of the Veterans of Foreign Wars, the American Legion, the Purple Heart Combat/Infantry Organization, the American Ex-POWs, the Disabled American Veterans, and the American Defenders of Bataan.  
(8)Abraham was a volunteer at Veterans Affairs Butler Healthcare for 23 years from 1988 to 2011 and had 36,851 service hours caring for our veterans.  2.Abie Abraham VA Clinic (a)DesignationThe Department of Veterans Affairs health care center in Center Township, Butler County, Pennsylvania, shall after the date of the enactment of this Act be known and designated as the Abie Abraham VA Clinic.  
(b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the health care center referred to in subsection (a) shall be deemed to be a reference to the Abie Abraham VA Clinic.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 